UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5022


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ENERVA W. TROTMAN, a/k/a Charles Carlos Clark,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:91-cr-00092-H-1)


Submitted:   June 8, 2012                 Decided:   June 22, 2012


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
circuit Judge.


Affirmed by unpublished per curiam opinion.


Mitchell G. Styers, BANZET, THOMPSON & STYERS, PLLC, Warrenton,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Enerva       Trotman    appeals         from    the    420-month        sentence

imposed after remand and resentencing on drug trafficking and

firearm     counts.            Trotman         argues       that        his     sentence     is

procedurally and substantively unreasonable.                            Finding no error,

we affirm.

             We review a sentence imposed by the district court for

reasonableness            “under      a        deferential          abuse-of-discretion

standard.”        Gall v. United States, 552 U.S. 38, 41, 51 (2007).

This     review      entails       appellate         consideration            of    both     the

procedural and substantive reasonableness of the sentence.                                  Id.

at   51.     In     determining      procedural           reasonableness,          the     court

considers     whether      the     district        court     properly         calculated     the

defendant’s Sentencing Guidelines range, treated the Guidelines

as mandatory, considered the 18 U.S.C.A. § 3553(a) (West 2006 &

Supp. 2012) sentencing factors, selected a sentence based on

clearly erroneous facts, or failed to explain sufficiently the

selected sentence.           Id. at 49-51.                “Regardless of whether the

district     court    imposes       an    above,         below,    or    within-Guidelines

sentence,     it     must     place       on       the    record        an    individualized

assessment based on the particular facts of the case before it.”

United     States    v.    Carter,       564 F.3d 325,    330    (4th      Cir.    2009)

(internal quotation marks omitted).



                                               2
              Trotman first argues that his sentence is procedurally

unreasonable because the district court failed to explain how it

calculated     the    8.4   kilogram   drug     quantity      and   did   not   have

sufficient evidence to find that amount, the court treated the

Sentencing     Guidelines     as   mandatory,      and   it    failed     to    state

individualized reasons for its sentence.

              First, there is sufficient evidence in the record to

support the court’s drug quantity finding.                     The pre-sentence

report   set    out   the   quantities       involved    as   relevant    conduct,

including that Trotman told law enforcement officers that for

two years he obtained five ounces of crack cocaine every week.

Trotman does not dispute that he gave the statement to officers,

but maintains it was puffery.          The court stated that it believed

Trotman was involved with 14.7 kilograms, but that it considered

Trotman’s puffery argument and said that crediting the argument

to   reduce    Trotman’s    involvement       by   almost     half,   Trotman    was

certainly responsible for 8.4 kilograms of crack.                     The court’s

method of reduction was duly explained and is not procedural

error.   To the extent that Trotman argues that the court could

not consider relevant conduct in the dismissed counts, he is

wrong.    United States v. Perry, 560 F.3d 246, 258 (4th Cir.

2009) (district courts are permitted to consider acquitted or

uncharged conduct).



                                         3
             Trotman also argues that the district court treated

the Guidelines as mandatory and points to three statements made

by the court during re-sentencing.                          The statements identified do

not express that the court believed that it was bound by the

Sentencing        Guidelines          range.           The     court       referred       to    the

Guidelines as advisory several times during the proceeding and

announced its sentence “in accordance with the Supreme Court’s

decision     in    United        States      v.       Booker.”          The   district         court

clearly    believed        it    had     the      authority         to    grant     a    downward

variance but that the reasons for doing so were inadequate.

             Trotman        also        argues          that       the     court        committed

procedural error by stacking his sentences on counts two, three,

and   four    to    the     extent      necessary            to    achieve    the       360-month

Guidelines        range.         The    court         did    not    err.       If       the    total

punishment        required       by    the        Guidelines        exceeds       the     highest

statutory maximum, the court must impose consecutive terms of

imprisonment        to     the    extent       necessary           to    achieve    the        total

punishment.          U.S.        Sentencing           Guidelines         Manual     § 5G1.2(d)

(2010).      The court is not prevented from stacking sentences when

the counts have been grouped.                      See United States v. Chase, 296
F.3d 247, 250-51 (4th Cir. 2002).

             Trotman’s last procedural error argument is that the

court failed to state individualized reasons for the sentence.

The “individualized assessment need not be elaborate or lengthy,

                                                  4
but it must provide a rationale tailored to the particular case

at hand and adequate to permit ‘meaningful appellate review.’”

Carter,     564    F.3d     at   330    (quoting        Gall,      552    U.S.    at       51).

Throughout the proceedings, the court made findings and comments

on   the    factors      influencing        sentencing       sufficient          to    permit

meaningful        appellate      review.           Trotman      contended        that      his

co-conspirator received a lower sentence, but the court noted

that the defense did not know what the co-conspirator’s criminal

history was, nor did he evade authorities for fifteen years as

Trotman had.        The court noted the large amount of cocaine base

involved, that Trotman had fled and evaded the authorities for

fifteen years, was an illegal alien, and that Trotman provided

no basis for a downward variance.                       The court also expressly

adopted the Government’s sentencing arguments that Trotman had a

long criminal history, lacked meaningful employment, and lacked

remorse or acceptance of his criminal conduct.                            The transcript

clearly indicates that the court considered Trotman’s argument

regarding his post-sentence rehabilitation, but did not find it

sufficient to grant a downward variance or other significant

reduction.           Accordingly,        the        sentence        was        procedurally

reasonable.

             If    the     sentence    is     free      of   significant        procedural

error,     this    court    then     reviews      the    sentence        for    substantive

reasonableness,          “tak[ing]     into       account    the    totality          of   the

                                              5
circumstances.”        Gall, 552 U.S. at 51.                 If the sentence is

within the appropriate Guidelines range, the court applies a

presumption on appeal that the sentence is reasonable.                       United

States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).

Such   a   presumption       is    rebutted      only   by   showing     “that   the

sentence    is    unreasonable      when    measured    against    the    § 3553(a)

factors.”        United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).                     Trotman has

not rebutted the presumption that his sentence is presumptively

reasonable.       The district court did not abuse its discretion in

selecting the sentence imposed.

            We therefore affirm the sentence.                   We dispense with

oral   argument      because      the    facts    and   legal    contentions     are

adequately       presented   in    the     materials    before    the    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           6